Citation Nr: 0947453	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative internal derangement of the right knee, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
arthritis of the right knee, associated with post-operative 
internal derangement of the right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran attended a hearing before 
the undersigned in December 2007.  The appeal was remanded 
for additional development in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2008 remand, the Board ordered the RO/AMC to 
obtain copies of the Veteran's current and complete medical 
records from the Miami VA Medical Center (VAMC).  It does not 
appear that any attempt was made to procure these records.  
The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Furthermore, at an October 2008 VA examination, 
the Veteran stated that he had recently undergone a surgical 
procedure and attended physical therapy for his right knee.  
Thus, it appears that records are available.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Current and complete copies of the Veteran's records from the 
Miami VAMC, including from the recent surgical procedure and 
physical therapy for his right knee, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records, 
including records from the Miami VAMC, 
records of physical therapy for the 
right knee, and records of any surgical 
procedures on the right knee.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

2.  Afford the Veteran an opportunity 
to identify any non-VA provider of care 
for a right knee disability since 
January 2004, and, if any provider is 
identified, associate records from that 
provider with the claims files.  If 
records are not obtained, document the 
attempt to obtain the records and the 
negative response.

3.  After completing the above actions, 
review the claims files and the Board's 
Remands to determine whether any 
additional development is required.  
Then, the claims should be 
readjudicated.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


